TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00143-CV



In re National Collegiate Athletic Association




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



PER CURIAM

	On March 22, 2002, the relator National Collegiate Athletic Association filed a
petition for writ of mandamus.  Additionally, relator filed a motion to appear pro hac vice, a resident
practicing attorney's motion in support of relator's motion to appear pro hac vice, and a motion
requesting expedited consideration of the petition for mandamus relief.
	The resident practicing attorney's motion in support of relator's motion to appear pro
hac vice is granted.  The motion to appear pro hac vice is granted.  The motion requesting expedited
consideration of the petition for writ of mandamus is granted.  The petition for writ of mandamus
is denied.  See Tex. R. App. P. 52.8(a).

Before Chief Justice Aboussie, Justices Kidd and Onion*
Filed:   March 22, 2002
Do Not Publish

*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).